Name: Council Decision (EU) 2019/1251 of 15 July 2019 on the position to be taken, on behalf of the European Union, within the International Sugar Council as regards the extension of the International Sugar Agreement 1992
 Type: Decision
 Subject Matter: international affairs;  beverages and sugar;  international trade
 Date Published: 2019-07-23

 23.7.2019 EN Official Journal of the European Union L 195/18 COUNCIL DECISION (EU) 2019/1251 of 15 July 2019 on the position to be taken, on behalf of the European Union, within the International Sugar Council as regards the extension of the International Sugar Agreement 1992 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The International Sugar Agreement 1992 (1) (the Agreement) was concluded by Council Decision 92/580/EEC (2) and entered into force on 1 January 1993. The Agreement was concluded for a period of three years until 31 December 1995 and since then, regularly extended for further periods of two years. The Agreement was last extended by decision of the International Sugar Council in December 2017 and remains in force until 31 December 2019. (2) Pursuant to Article 45(2) of the Agreement, the International Sugar Council may extend the Agreement for successive periods, not exceeding two years on each occasion. (3) The International Sugar Council, during its 55th session to be held on 19 July 2019, is set to decide on the extension of the Agreement up to 31 December 2021. (4) Before taking its decision to extend the Agreement, the International Sugar Council, during its 55th session, will also vote on a proposal submitted by the Union to amend the Agreement as regards its rules on financial contribution to the International Sugar Organization. That proposal is the result of negotiations conducted by the Commission in line with an authorisation by the Council to open negotiations, on behalf of the Union, namely Council Decision (EU) 2017/2242 (3). (5) A possible rejection of the proposal to amend the Agreement would go against the Union's objectives of modernising the Agreement and thus put the benefits of the extension of the Agreement into question. (6) It is appropriate to establish the position to be taken, on behalf of the Union, within the International Sugar Council as regards the extension of the Agreement. The extension of the Agreement is in the interest of the Union if the amendment to the Agreement is also agreed upon, HAS ADOPTED THIS DECISION: Article 1 The position to be taken, on behalf of the Union, within the International Sugar Council shall be to vote in favour of the extension of the International Sugar Agreement 1992 for a further period of up to two years, up to 31 December 2021. However, unless the International Sugar Council approves the Union's proposal to amend the Agreement as regards its rules on financial contribution to the International Sugar Organization, the Commission shall prevent a decision from being taken by consensus concerning the extension of the International Sugar Agreement 1992 and shall abstain from any subsequent vote on that matter. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 July 2019. For the Council The President J. LEPPÃ  (1) OJ L 379, 23.12.1992, p. 16. (2) Council Decision 92/580/EEC of 13 November 1992 on the signing and conclusion of the International Sugar Agreement 1992 (OJ L 379, 23.12.1992, p. 15). (3) Council Decision (EU) 2017/2242 of 30 November 2017 authorising the opening of negotiations to amend the International Sugar Agreement 1992 (OJ L 322, 7.12.2017, p. 29).